Exhibit 10.1

                      (UBS LOGO) [c46830c4683001.gif]       UBS Bank USA

                               Variable Credit Line Account Number: (if
applicable)
 
                   
 
         5V     63316    CP  
 
                               Fixed Credit Line Account Number: (if applicable)
 
                   
 
         5F           
Credit Line Agreement
                            SS# / TIN                                 Internal
Use Only

 
     Borrower Agreement
     BY SIGNING BELOW, THE BORROWER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT:

A  
The Borrower has received and read a copy of this Borrower Agreement, the
attached Credit Line Account Application and Agreement (including the Credit
Line Agreement following this Borrower Agreement) and the Loan Disclosure
Statement explaining the risk factors that the Borrower should consider before
obtaining a loan secured by the Borrower’s securities account. The Borrower
agrees to be bound by the terms and conditions contained in the Credit Line
Account Application and Agreement (including the Credit Line Agreement following
this Borrower Agreement) (which terms and conditions are incorporated by
reference). Capitalized terms used in this Borrower Agreement have the meanings
set forth in the Credit Line Agreement.
  B  
THE BORROWER UNDERSTANDS AND AGREES THAT UBS BANK USA MAY DEMAND FULL OR PARTIAL
PAYMENT OF THE CREDIT LINE OBLIGATIONS, AT ITS SOLE OPTION AND WITHOUT CAUSE, AT
ANY TIME, AND THAT NEITHER FIXED RATE ADVANCES NOR VARIABLE RATE ADVANCES ARE
EXTENDED FOR ANY SPECIFIC TERM OR DURATION. THE BORROWER UNDERSTANDS AND AGREES
THAT ALL ADVANCES ARE SUBJECT TO COLLATERAL MAINTENANCE REQUIREMENTS. THE
BORROWER UNDERSTANDS THAT UBS BANK USA MAY, AT ANY TIME, IN ITS DISCRETION,
TERMINATE AND CANCEL THE CREDIT LINE REGARDLESS OF WHETHER OR NOT AN EVENT HAS
OCCURRED.
  C  
UNLESS DISCLOSED IN WRITING TO UBS BANK USA AT THE TIME OF THIS AGREEMENT, AND
APPROVED BY UBS BANK USA, THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY
ADVANCE EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT
(I) USED TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF
UBS BANK USA. THE BORROWER WILL BE DEEMED TO REPEAT THIS AGREEMENT EACH TIME THE
BORROWER REQUESTS AN ADVANCE.
  D  
THE BORROWER UNDERSTANDS THAT BORROWING USING SECURITIES AS COLLATERAL ENTAILS
RISKS. SHOULD THE VALUE OF THE SECURITIES IN THE COLLATERAL ACCOUNT DECLINE
BELOW THE REQUIRED COLLATERAL MAINTENANCE REQUIREMENTS, UBS BANK USA MAY REQUIRE
THAT THE BORROWER POST ADDITIONAL COLLATERAL, REPAY PART OR ALL OF THE
BORROWER’S LOAN AND/OR SELL THE BORROWER’S SECURITIES. ANY REQUIRED LIQUIDATIONS
MAY INTERRUPT THE BORROWER’S LONG-TERM INVESTMENT STRATEGIES AND MAY RESULT IN
ADVERSE TAX CONSEQUENCES.
  E  
Neither UBS Bank USA nor UBS Financial Services Inc. provides legal or tax
advice and nothing herein shall be construed as providing legal or tax advice.
  F  
Upon execution of this Credit Line Account Application and Agreement, the
Borrower declares that all of the information requested in the Application and
supplied by the Borrower is true and accurate and further agrees to promptly
notify UBS Bank USA in writing of any material changes to any or all of the
information contained in the Application including information relating to the
Borrower’s financial situation.
  G  
Subject to any applicable financial privacy laws and regulations, data regarding
the Borrower and the Borrower’s securities accounts may be shared with UBS Bank
USA affiliates. Subject to any applicable financial privacy laws and
regulations, the Borrower requests that UBS Bank USA share such personal
financial data with non-affiliates of UBS Bank USA as is necessary or advisable
to effect, administer or enforce, or to service, process or maintain, all
transactions and accounts contemplated by this Agreement.
  H  
The Borrower authorizes UBS Bank USA and UBS Financial Services Inc. to obtain a
credit report or other credit references concerning the Borrower (including
making verbal or written inquiries concerning credit history) or to otherwise
verify or update credit information given to UBS Bank USA at any time. The
Borrower authorizes the release of this credit report or other credit
information to UBS Bank USA affiliates as it deems necessary or advisable to
effect, administer or enforce, or to service, process or maintain all
transactions and accounts contemplated by this Agreement, and for the purpose of
offering additional products, from time to time, to the Borrower. The Borrower
authorizes UBS Bank USA

   
to exchange Borrower information with any party it reasonably believes is
conducting a legitimate credit inquiry in accordance with the Fair Credit
Reporting Act. UBS Bank USA may also share credit or other transactional
experience with the Borrower’s designated UBS Financial Services Inc. Financial
Advisor or other parties designated by the Borrower.
  I  
UBS Bank USA is subject to examination by various federal, state and
self-regulatory organizations and the books and records maintained by UBS Bank
USA are subject to inspection and subpoena by these regulators and by federal,
state, and local law enforcement officials. The Borrower also acknowledges that
such regulators and officials may, pursuant to treaty or other arrangements, in
turn disclose such information to the officials or regulators of other
countries, and that U.S. courts may be required to compel UBS Bank USA to
disclose such information to the officials or regulators of other countries. The
Borrower agrees that UBS Bank USA may disclose to such regulators and officials
information about the Borrower and transactions in the credit line account or
other accounts at UBS Bank USA without notice to the Borrower. In addition, UBS
Bank USA may in the context of a private dispute be required by subpoena or
other judicial process to disclose information or produce documentation related
to the Borrower, the credit line account or other accounts at UBS Bank USA. The
Borrower acknowledges and agrees that UBS Bank USA reserves the right, in its
sole discretion, to respond to subpoenas and judicial process as it deems
appropriate.
  J  
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. When
the Borrower opens an account with UBS Bank USA, UBS Bank USA will ask for the
Borrower’s name, address, and other information that will allow UBS Bank USA to
identify the Borrower. UBS Bank USA may also ask to see other identifying
documents. UBS Financial Services Inc. and UBS Bank USA are firmly committed to
compliance with all applicable laws, rules and regulations, including those
related to combating money laundering. The Borrower understands and agrees that
the Borrower must take all necessary steps to comply with the anti-money
laundering laws, rules and regulations of the Borrower’s country of origin,
country of residence and the situs of the Borrower’s transaction.
  K  
UBS Bank USA and its affiliates will act as creditors and, accordingly, their
interests may be inconsistent with, and potentially adverse to, the Borrower’s
interests. As a lender and consistent with normal lending practice, UBS Bank USA
may take any steps necessary to perfect its interest in the Credit Line, issue a
call for additional collateral or force the sale of the Borrower’s securities if
the Borrower’s actions or inactions call the Borrower’s creditworthiness into
question. Neither UBS Bank USA nor UBS Financial Services Inc. will act as
Client’s investment advisor with respect to any liquidation. In fact UBS Bank
USA will act as a creditor and UBS Financial Services Inc. will act as a
securities intermediary.
  L  
The Borrower understands that, if the Collateral Account is a managed account
with UBS Financial Services Inc., (i) in addition to any fees payable to UBS
Financial Services Inc. in connection with the Borrower’s managed account,
interest will be payable to the Bank on an amount advanced to the Borrower in
connection with the Credit Line Account, and (ii) the performance of the managed
account might not exceed the managed account fees and the interest expense
payable to the Bank in which case the Borrower’s overall rate of return will be
less than the costs associated with the managed account.
  M  
UBS Bank USA may provide copies of all credit line account statements to UBS
Financial Services Inc. and to any Guarantor. The Borrower acknowledges and
agrees that UBS Bank USA may share any and all information regarding the
Borrower and the Borrower’s accounts at UBS Bank USA with UBS Financial Services
Inc. UBS Financial Services Inc. may provide copies of all statements and
confirmations concerning each Collateral Account to UBS Bank USA at such times
and in such manner as UBS Bank USA may request and may share with UBS Bank USA
any and all information regarding the Borrower and the Borrower’s accounts with
UBS Financial Services Inc.



IN WITNESS WHEREOF, the undersigned (“Borrower”) has signed this Agreement, or
has caused this Agreement to be signed in its name by its duly authorized
representatives, as of the date indicated below.
DATE: September 26, 2008
Name of Borrower: Lakes Entertainment Inc.

                 
By:
  /s/ Lyle Berman       Title:   Chief Executive Officer/CEO              
 
  (Signature of Authorized Signatory of Borrower)* Lyle Berman           (Title
of Authorized Signatory of Borrower)
By:
          Title:                  
 
  (Signature of Authorized Signatory of Borrower)* Lisa Bushland          
(Title of Authorized Signatory of Borrower)
By:
  /s/ Timothy Cope       Title:   Chief Financial Officer/CFO/ PRESIDENT        
     
 
  (Signature of Authorized Signatory of Borrower)* Timothy Cope           (Title
of Authorized Signatory of Borrower)

The authorized signatory of the Borrower must be one of the Authorized Persons
designated on the applicable UBS Bank USA supplemental form excecuted by the
Borrower (e.g., the Supplemental Corporate Resolution Form (HP Form)).

          HB Rev 07/08 HB LOAD SPEDOC UX E HB V102     ©2008 UBS Bank USA. All
rights reserved.      





--------------------------------------------------------------------------------



 



                      (UBS LOGO) [c46830c4683001.gif]       UBS Bank USA

                               Variable Credit Line Account Number: (if
applicable)
 
                   
 
         5V     63316    CP  
 
                               Fixed Credit Line Account Number: (if applicable)
 
                   
 
         5F           
Credit Line Agreement
                            SS# / TIN                                   Internal
Use Only

 



Credit Line Agreement - Demand Facility
THIS CREDIT LINE AGREEMENT (as it may be amended, supplemented or otherwise
modified from time to time, this “Agreement”) is made by and between the party
or parties signing as the Borrower on the Application to which this Agreement is
attached (together and individually, the “Borrower”) and UBS Bank USA (the
“Bank”) and, together with the Application, establishes the terms and conditions
that will govern the uncommitted demand loan facility made available to the
Borrower by the Bank. This Agreement becomes effective upon the earlier of
(i) notice from the Bank (which notice may be oral or written) to the Borrower
that the Credit Line has been approved and (ii) the Bank making an Advance to
the Borrower.



  1)   Definitions

  -  
“Advance” means any Fixed Rate Advance or Variable Rate Advance made by the Bank
pursuant to this Agreement.
    -  
“Advance Advice” means a written or electronic notice by the Bank, sent to the
Borrower, the Borrower’s financial advisor at UBS Financial Services Inc. or any
other party designated by the Borrower to receive the notice, confirming that a
requested Advance will be a Fixed Rate Advance and specifying the amount, fixed
rate of interest and Interest Period for the Fixed Rate Advance.
    -  
“Application” means the Credit Line Account Application and Agreement that the
Borrower has completed and submitted to the Bank and into which this Agreement
is incorporated by reference.
    -  
“Approved Amount” means the maximum principal amount of Advances that is
permitted to be outstanding under the Credit Line at any time, as specified in
writing by the Bank.
    -  
“Breakage Costs” and “Breakage Fee” have the meanings specified in Section 6(b).
    -  
“Business Day” means a day on which both of the Bank and UBS Financial Services
Inc. are open for business. For notices and determinations of LIBOR, Business
Day must also be a day for trading by and between banks in U.S. dollar deposits
in the London interbank market.
    -  
“Collateral” has the meaning specified in Section 8(a).
    -  
“Collateral Account” means, individually and collectively, each account of the
Borrower or Pledgor at UBS Financial Services Inc. or UBS International Inc., as
applicable, that is either identified as a Collateral Account on the Application
to which this Agreement is attached or subsequently identified as a Collateral
Account by the Borrower or Pledgor, either directly or indirectly through the
Borrower’s or Pledgor’s UBS Financial Services Inc. financial advisor, together
with all successors to those identified accounts, irrespective of whether the
successor account bears a different name or account number.
    -  
“Credit Line” has the meaning specified in Section 2(a).
    -  
“Credit Line Account” means each Fixed Rate Account and each Variable Rate
Account of the Borrower that is established by the Bank in connection with this
Agreement and either identified on the Application or subsequently identified as
a Credit Line Account by the Bank by notice to the Borrower, together with all
successors to those identified accounts, irrespective of whether any successor
account bears a different name or account number.
    -  
“Credit Line Obligations” means, at any time of determination, the aggregate of
the outstanding principal amounts of all Advances, together with all accrued but
unpaid interest on the outstanding principal amounts, any and all fees or other
charges payable in connection with the Advances and any costs of collection
(including reasonable attorneys’ fees) and other amounts payable by the Borrower
under this Agreement, and any and all other present or future obligations of the
Borrower and the other respective Loan

     
Parties under this Agreement and the related agreements, whether absolute or
contingent, whether or not due or mature.
    -  
“Event” means any of the events listed in Section 10.
    -  
“Fixed Rate Advance” means any advance made under the Credit Line that accrues
interest at a fixed rate.
    -  
“Guarantor” means any party who guaranties the payment and performance of the
Credit Line Obligations.
    -  
“Guaranty Agreement” means an agreement pursuant to which a Guarantor agrees to
guaranty payment of the Credit Line Obligations.
    -  
“Interest Period” means, for a Fixed Rate Advance, the number of days, weeks or
months requested by the Borrower and confirmed in the Advance Advice relating to
the Fixed Rate Advance, commencing on the date of (i) the extension of the Fixed
Rate Advance or (ii) any renewal of the Fixed Rate Advance and, in each case,
ending on the last day of the period. If the last day is not a Business Day,
then the Interest Period will end on the immediately succeeding Business Day. If
the last Business Day would fall in the next calendar month, the Interest Period
will end on the immediately preceding Business Day. Each monthly or longer
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) will end on the last Business Day of the
appropriate calendar month.
    -  
“Joint Borrower” has the meaning specified in Section 7(a).
    -  
“LIBOR” means, as of any date of determination:

  (i)  
for Variable Rate Advances, the prevailing London Interbank Offered Rate for
deposits in U.S. dollars having a maturity of 30 days as published in The Wall
Street Journal “Money Rates” Table on the date of the Advance; and
    (ii)  
for Fixed Rate Advances of one (1) year or less, the prevailing London Interbank
Offered Rate for deposits in U.S. dollars having a maturity corresponding to the
length of the Interest Period applicable to the Advance as quoted by the
Bloomberg service at 4:00 a.m. Eastern Standard Time on the date of the Advance.

     
If the rate ceases to be regularly published by The Wall Street Journal or
stated by the Bloomberg Service, as applicable, LIBOR will be determined by the
Bank in its sole and absolute discretion. For any day that is not a Business
Day, LIBOR will be the applicable LIBOR in effect immediately prior to that day.
    -  
“Loan Party” means each Borrower, Guarantor and Pledgor, each in their
respective capacities under this Agreement or any related agreement.
    -  
“Person” means any natural person, company, corporation, firm, partnership,
joint venture, limited liability company or limited liability partnership,
association, organization or any other legal entity.
    -  
“Pledgor” means each Person who pledges to the Bank any Collateral to secure the
Credit Line Obligations (or to secure the


     
HB Rev 07/08 HB LOAD SPEDOC UX E HB V102
©2008 UBS Bank USA. All rights reserved.


 



--------------------------------------------------------------------------------



 



                      (UBS LOGO) [c46830c4683001.gif]       UBS Bank USA

                               Variable Credit Line Account Number: (if
applicable)
 
                   
 
         5V     63316    CP  
 
                               Fixed Credit Line Account Number: (if applicable)
 
                   
 
         5F           
Credit Line Agreement
                            SS# / TIN                                   Internal
Use Only

 



   
obligations of any Guarantor with respect to the guaranty of the Credit Line
Obligations). Pledgors will include (i) each Borrower who pledges Collateral to
secure the Credit Line Obligations, (ii) each Guarantor who has pledged
collateral to secure the Credit Line Obligations or its obligations under a
Guaranty Agreement, (iii) any spouse of a Borrower who executes a spouse’s
pledge and consent agreement with respect to a jointly held collateral account,
(iv) any other joint account holder who executes a joint account holder pledge
and consent agreement with respect to a jointly held collateral account, and
(v) any other Person who executes a pledge agreement with respect to the Credit
Line.
    -  
“Premier Credit Line” means any Credit Line with an Approved Amount equal to or
greater than $250,000.
    -  
“Prime Credit Line” means any Credit Line with an Approved Amount less than
$250,000.
    -  
“Prime Rate” means the floating “Prime Rate” as published in The Wall Street
Journal “Money Rates” Table from time to time. The Prime Rate will change as and
when the Prime Rate as published in The Wall Street Journal changes. In the
event that The Wall Street Journal does not publish a Prime Rate, the Prime Rate
will be the rate as determined by the Bank in its sole and absolute discretion.
    -  
“Securities Intermediary” has the meaning specified in Section 9.
    -  
“UBS Bank USA Fixed Funding Rate” means, as of any date of determination for
Fixed Rate Advances of greater than one (1) year, an internally computed rate
established from time-to-time by the Bank, in its sole discretion, based upon
the LIBOR swap curve for a corresponding period as well as the Bank’s assessment
of other lending rates charged in the financial markets.
    -  
“UBS Financial Services Inc.” means UBS Financial Services Inc. and its
successors.
    -  
“UBS-I” means UBS International Inc. and its successors.
    -  
“Variable Rate Advance” means any advance made under the Credit Line that
accrues interest at a variable rate.”

  2)   Establishment of Credit Line; Termination

  a)  
Upon the effectiveness of this Agreement, the Bank establishes an UNCOMMITTED,
DEMAND revolving line of credit (the “Credit Line”) in an amount up to the
Approved Amount. The Bank may, from time to time upon request of the Borrower,
without obligation and in its sole and absolute discretion, authorize and make
one or more Advances to the Borrower. The Borrower acknowledges that the Bank
has no obligation to make any Advances to the Borrower. The Bank may carry each
Variable Rate Advance in a Variable Rate Account and may carry each Fixed Rate
Advance in a Fixed Rate Account, but all Advances will constitute extensions of
credit pursuant to a single Credit Line. The Approved Amount will be determined,
and may be adjusted from time to time, by the Bank in its sole and absolute
discretion.
    b)  
THE BORROWER AND EACH OTHER LOAN PARTY UNDERSTAND AND AGREE THAT THE BANK MAY
DEMAND FULL OR PARTIAL PAYMENT OF THE CREDIT LINE OBLIGATIONS, AT ITS SOLE AND
ABSOLUTE DISCRETION AND WITHOUT CAUSE, AT ANY TIME, AND THAT NEITHER FIXED RATE
ADVANCES NOR VARIABLE RATE ADVANCES ARE EXTENDED FOR ANY SPECIFIC TERM OR
DURATION.
    c)  
UNLESS DISCLOSED IN WRITING TO THE BANK AT THE TIME OF THE APPLICATION, AND
APPROVED BY THE BANK,

     
THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY ADVANCE EITHER TO PURCHASE,
CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT (I) USED TO PURCHASE, CARRY OR
TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF THE BANK. THE BORROWER WILL BE
DEEMED TO REPEAT THE AGREEMENT IN THIS SECTION 2(C) EACH TIME IT REQUESTS AN
ADVANCE.
    d)  
Prior to the first Advance under the Credit Line, the Borrower must sign and
deliver to the Bank a Federal Reserve Form U-1 and all other documentation as
the Bank may require. The Borrower acknowledges that neither the Bank nor any of
its affiliates has advised the Borrower in any manner regarding the purposes for
which the Credit Line will be used.
    e)  
The Borrower consents and agrees that, in connection with establishing the
Credit Line Account, approving any Advances to the Borrower or for any other
purpose associated with the Credit Line, the Bank may obtain a consumer or other
credit report from a credit reporting agency relating to the Borrower’s credit
history. Upon request by the Borrower, the Bank will inform the Borrower:
(i) whether or not a consumer or other credit report was requested; and (ii) if
so, the name and address of the consumer or other credit reporting agency that
furnished the report.
    f)  
The Borrower understands that the Bank will, directly or indirectly, pay a
portion of the interest that it receives to the Borrower’s financial advisor at
UBS Financial Services Inc. or one of its affiliates. To the extent permitted by
applicable law, the Bank may also charge the Borrower fees for establishing and
servicing the Credit Line Account.
    g)  
Following each month in which there is activity in the Borrower’s Credit Line
Account in amounts greater than $1, the Borrower will receive an account
statement showing the new balance, the amount of any new Advances, year to date
interest charges, payments and other charges and credits that have been
registered or posted to the Credit Line Account.
    h)  
Each of the Loan Parties understands and agrees that the Bank may, at any time,
in its sole and absolute discretion, terminate and cancel the Credit Line
regardless of whether or not an Event has occurred. In the event the Bank
terminates and cancels the Credit Line the Credit Line Obligations shall be
immediately due and payable in full. If the Credit Line Obligations are not paid
in full, the Bank shall have the right, at its option, to exercise any or all of
its remedies described in Section 10 of this Agreement.

  3)   Terms of Advances

  a)  
Advances made under this Agreement will be available to the Borrower in the
form, and pursuant to procedures, as are established from time to time by the
Bank in its sole and absolute discretion. The Borrower and each Loan Party agree
to promptly provide all documents, financial or other information in connection
with any Advance as the Bank may request. Advances will be made by wire transfer
of funds to an account as specified in writing by the Borrower or by any other
method agreed upon by the Bank and the Borrower. The Borrower acknowledges and
agrees that the Bank will not make any Advance to the Borrower unless the
collateral maintenance requirements that are established by the Bank in its sole
and absolute discretion have been satisfied.
    b)  
Each Advance made under a Premier Credit Line will be a Variable Rate Advance
unless otherwise designated as a Fixed Rate Advance in an Advance Advice sent by
the Bank to the Borrower. The Bank will not designate any Advance as a Fixed
Rate Advance unless it has been requested to do so by the Borrower (acting
directly or indirectly


     
HB Rev 07/08 HB LOAD SPEDOC UX E HB V102
©2008 UBS Bank USA. All rights reserved.


 



--------------------------------------------------------------------------------



 



                      (UBS LOGO) [c46830c4683001.gif]       UBS Bank USA

                               Variable Credit Line Account Number: (if
applicable)
 
                   
 
         5V     63316    CP  
 
                               Fixed Credit Line Account Number: (if applicable)
 
                   
 
         5F           
Credit Line Agreement
                            SS# / TIN                                   Internal
Use Only

 



     
through the Borrower’s UBS Financial Services Inc. financial advisor or other
agent designated by the Borrower and acceptable to the Bank). Each Advance
Advice will be conclusive and binding upon the Borrower, absent manifest error,
unless the Borrower otherwise notifies the Bank in writing no later than the
close of business, New York time, on the third Business Day after the Advance
Advice is received by the Borrower.
    c)  
Each Advance made under a Prime Credit Line will be a Variable Advance.
    d)  
Unless otherwise agreed by the Bank: (i) all Fixed Rate Advances must be in an
amount of at least $100,000; and (ii)all Variable Rate Advances taken by wire
transfer must be in an amount of at least $2,500. If the Borrower is a natural
person, the initial Variable Rate Advance under the Credit Line must be in an
amount equal to at least $25,001 (the “Initial Advance Requirement”). If the
initial Advance requested by the Borrower is made in the form of a check drawn
on the Credit Line that does not satisfy the Initial Advance Requirement, then,
in addition to and not in limitation of the Bank’s rights, remedies, powers or
privileges under this Agreement or applicable law, the Bank may, in its sole and
absolute discretion:

  (i)  
pay the check drawn by the Borrower if, prior to paying that check, the Bank
makes another Advance to the Borrower, which Advance shall be in an amount not
less than $25,001; or
    (ii)   pay the check drawn by the Borrower; or     (iii)  
decline to pay (bounce) the check.
   
If the Bank elects option (ii), no interest shall accrue on the amount of the
Advance made by paying the check, and the amount of that Advance shall be due
and payable to the Bank immediately (with or without demand by the Bank).

  4)   Interest

  a)  
Each Fixed Rate Advance will bear interest at a fixed rate and for the Interest
Period each as specified in the related Advance Advice. The rate of interest
payable on each Fixed Rate Advance will be determined by adding a percentage
rate to (i) LIBOR, if the Fixed Rate Advance is for a period of one (1) year or
less or (ii) the UBS Bank USA Fixed Funding Rate, if the Fixed Rate Advance is
for a period of greater than one (1) year, as of the date that the fixed rate is
determined.
    b)  
Each Variable Rate Advance under a Premier Credit Line will bear interest at a
variable rate equal to LIBOR, adjusted daily, plus the percentage rate that
(unless otherwise specified by the Bank in writing) is shown on Schedule I below
for the Approved Amount of the Credit Line. For Premier Credit Lines, the rate
of interest payable on Variable Rate Advances is subject to change without
notice in accordance with fluctuations in LIBOR and in the Approved Amount. On
each day that LIBOR changes or the Approved Amount crosses one of the thresholds
that is indicated on Schedule I (or that is otherwise specified by the Bank in
writing), the interest rate on all Variable Rate Advances will change
accordingly.
    c)  
Each Variable Rate Advance under a Prime Credit Line will bear interest at a
variable rate equal to the Prime Rate, adjusted daily, plus the percentage rate
that (unless otherwise specified by the Bank in writing) is shown on the
attached Schedule II and that corresponds to the aggregate principal amount
outstanding under the Prime Credit Line on that day. For Prime Credit Lines, the
rate of interest payable on Variable Rate Advances is subject to change without
notice in accordance with fluctuations in the Prime Rate and in the aggregate
amount outstanding under the Prime Credit Line. On each date that the Prime Rate
changes or the aggregate

     
principal amount outstanding under the Prime Credit Line crosses one of the
thresholds that is indicated on Schedule II (or that is otherwise specified by
the Bank in writing), the interest rate on all Variable Rate Advances will
change accordingly.

  5)   Payments

  a)  
Each Fixed Rate Advance will be due and payable in full ON DEMAND or, if not
earlier demanded by the Bank, on the last day of the applicable Interest Period.
Any Fixed Rate Advance as to which the Bank has not made a demand for payment
and that is not paid in full or renewed, which renewal is in the sole and
absolute discretion of the Bank, (pursuant to procedures as may be established
by the Bank) as another Fixed Rate Advance on or before the last day of its
Interest Period, will be automatically renewed on that date as a U.S. dollar
denominated, Variable Rate Advance in an amount (based, in the case of any
conversion of a non-U.S. dollar denominated Fixed Rate Advance, upon the
applicable, spot currency exchange rate as of the maturity date, as determined
by the Bank) equal to the unpaid principal balance of the Fixed Rate Advance
plus any accrued but unpaid interest on the Fixed Rate Advance, which Variable
Rate Advance will then accrue additional interest at a variable rate as provided
in this Agreement.
    b)  
Each Variable Rate Advance will be due and payable ON DEMAND.
    c)  
The Borrower promises to pay the outstanding principal amount of each Advance,
together with all accrued but unpaid interest on each Advance, any and all fees
or other charges payable in connection with each Advance, on the date the
principal amount becomes due (whether by reason of demand, the occurrence of a
stated maturity date, by reason of acceleration or otherwise). The Borrower
further promises to pay interest in respect of the unpaid principal balance of
each Advance from the date the Advance is made until it is paid in full. All
interest will be computed on the basis of the number of days elapsed and a
360-day year. Interest on each Advance will be payable in arrears as follows:

  (i)  
for Fixed Rate Advances – on the last day of the Interest Period (or if the
Interest Period is longer than three months, on the last day of each three month
period following the date of the Advance) and on each date that all or any
portion of the principal amount of the Fixed Rate Advance becomes due or is
paid; and
    (ii)  
for Variable Rate Advances – on the twenty-second day of each month other than
December, and on the thirty-first day of December, and on each date that all or
any portion of the principal amount of the Variable Rate Advance becomes due or
is paid.

     
To the extent permitted by law, and without limiting any of the Bank’s other
rights and remedies under the Agreement, interest charges on any Advance that
are not paid when due will be treated as principal and will accrue interest at a
variable rate from the date the payment of interest was due until it is repaid
in full.

  d)  
All payments of principal, interest or other amounts payable under this
Agreement will be made in immediately available funds and in the same currency
in which the Advance was made, which unless otherwise agreed by the Bank, will
be U.S. dollars. UBS Financial Services Inc. or UBS International Inc., as
applicable, may act as collecting and servicing agent for the Bank for the
Advances. All payments will be made by wire transfer of funds to an account
specified by the Bank or by another method agreed upon by the Bank and the
Borrower. Upon receipt of all payments, the Bank will credit the same to the
Credit Line Account. The Bank shall apply


     
HB Rev 07/08 HB LOAD SPEDOC UX E HB V102
©2008 UBS Bank USA. All rights reserved.


 



--------------------------------------------------------------------------------



 



                      (UBS LOGO) [c46830c4683001.gif]       UBS Bank USA

                               Variable Credit Line Account Number: (if
applicable)
 
                   
 
         5V     63316    CP  
 
                               Fixed Credit Line Account Number: (if applicable)
 
                   
 
         5F           
Credit Line Agreement
                            SS# / TIN                                 Internal
Use Only

 



     
the proceeds of any payments in the following order; first to any Breakage
Costs, Breakage Fee, other fees, costs of collection and expenses, second to the
outstanding principal amount of the related Advance and third to accrued
interest.
    e)  
All payments must be made to the Bank free and clear of any and all present and
future taxes (including withholding taxes), levies, imposts, duties, deductions,
fees, liabilities and similar charges other than those imposed on the overall
net income of the Bank. If so requested by the Bank, the Borrower will deliver
to the Bank the original or a certified copy of each receipt evidencing payment
of any taxes or, if no taxes are payable in respect of any payment under this
Agreement, a certificate from each appropriate taxing authority, or an opinion
of counsel in form and substance and from counsel acceptable to the Bank in its
sole and absolute discretion, in either case stating that the payment is exempt
from or not subject to taxes. If any taxes or other charges are required to be
withheld or deducted from any amount payable by the Borrower under this
Agreement, the amount payable will be increased to the amount which, after
deduction from the increased amount of all taxes and other charges required to
be withheld or deducted from the amount payable, will yield to the Bank the
amount stated to be payable under this Agreement. If any of the taxes or charges
are paid by the Bank, the Borrower will reimburse the Bank on demand for the
payments, together with all interest and penalties that may be imposed by any
governmental agency. None of the Bank, UBS Financial Services Inc., UBS-I or
their respective employees has provided or will provide legal advice to the
Borrower or any Loan Party regarding compliance with (or the implications of the
Credit Line and the related guaranties and pledges under) the laws (including
tax laws) of the jurisdiction of the Borrower or any Loan Party or any other
jurisdiction. The Borrower and each Loan Party are and shall be solely
responsible for, and the Bank shall have no responsibility for, the compliance
by the Loan Parties with any and all reporting and other requirements arising
under any applicable laws.
    f)  
In no event will the total interest and fees, if any, charged under this
Agreement exceed the maximum interest rate or total fees permitted by law. In
the event any excess interest or fees are collected, the same will be refunded
or credited to the Borrower. If the amount of interest payable by the Borrower
for any period is reduced pursuant to this Section 5(f), the amount of interest
payable for each succeeding period will be increased to the maximum rate
permitted by law until the amount of the reduction has been received by the
Bank.

  6)   Prepayments; Breakage Charges

  a)  
The Borrower may repay any Variable Rate Advance at any time, in whole or in
part, without penalty.
    b)  
The Borrower may repay any Fixed Rate Advance, in whole or in part. The Borrower
agrees to reimburse the Bank, immediately upon demand, for any loss or cost
(“Breakage Costs”) that the Bank notifies the Borrower has been incurred by the
Bank as a result of (i) any payment of the principal of a Fixed Rate Advance
before the expiration of the Interest Period for the Fixed Rate Advance (whether
voluntarily, as a result of acceleration, demand or otherwise), or (ii) the
Customer’s failure to take any Fixed Rate Advance on the date agreed upon,
including any loss or cost (including loss of profit or margin) connected with
the Bank’s re-employment of the amount so prepaid or of those funds acquired by
the Bank to fund the Advance not taken on the agreed upon date.
       
Breakage Costs will be calculated by determining the differential between the
stated rate of interest (as determined in accordance with Section 4(a) of the
Agreement) for the Fixed Rate Advance and prevailing LIBOR and multiplying the
differential by the sum of the outstanding principal amount of the Fixed Rate
Advance (or the

     
principal amount of Fixed Rate Advance not taken by the Borrower) multiplied by
the actual number of days remaining in the Interest Period for the Fixed Rate
Advance (based upon a 360-day year). The Borrower also agrees to promptly pay to
the Bank an administrative fee (“Breakage Fee”) in connection with any permitted
or required prepayment. The Breakage Fee will be calculated by multiplying the
outstanding principal amount of the Fixed Rate Advance (or the principal amount
of Fixed Rate Advance not taken by the Borrower) by two basis points (0.02%)
(with a minimum Breakage Fee of $100.00). Any written notice from the Bank as to
the amount of the loss or cost will be conclusive absent manifest error.

  7)   Joint Credit Line Account Agreement; Suspension and Cancellation

  a)  
If more than one Person is signing this Agreement as the “Borrower”, each party
(a “Joint Borrower”) will be jointly and severally liable for the Credit Line
Obligations, regardless of any change in business relations, divorce, legal
separation, or other legal proceedings or in any agreement that may affect
liabilities between the parties. Except as provided below for the reinstatement
of a suspended or cancelled Credit Line, and unless otherwise agreed by the Bank
in writing, the Bank may rely on, and each Joint Borrower will be responsible
for, requests for Advances, directions, instructions and other information
provided to the Bank by any Joint Borrower.
    b)  
Any Joint Borrower may request the Bank to suspend or cancel the Credit Line by
sending the Bank a written notice of the request addressed to the Bank at the
address shown on the Borrower’s periodic Credit Line Account statements. Any
notice will become effective three Business Days after the date that the Bank
receives it, and each Joint Borrower will continue to be responsible for paying:
(i) the Credit Line Obligations as of the effective date of the notice, and
(ii) all Advances that any Joint Borrower has requested but that have not yet
become part of the Credit Line Obligations as of the effective date of the
notice. No notice will release or in any other way affect the Bank’s interest in
the Collateral. All subsequent requests to reinstate credit privileges must be
signed by all Joint Borrowers comprising the Borrower, including the Joint
Borrower requesting the suspension of credit privileges. Any reinstatement will
be granted or denied in the sole and absolute discretion of the Bank.
    c)  
All Credit Line Obligations will become immediately due and payable in full as
of the effective date of any suspension or cancellation of the Credit Line. The
borrower will be responsible for the payment of all charges incurred on the
Advances after the effective date. The Bank will not release any Loan Party from
any of the obligations under this Agreement or any related agreement until the
Credit Line Obligations have been paid in full and this Agreement has been
terminated.

  8)   Collateral; Grant of Security Interest; Set-off

  a)  
To secure payment or performance of the Credit Line Obligations, the Borrower
assigns, transfers and pledges to the Bank, and grants to the Bank a first
priority lien and security interest in the following assets and rights of the
Borrower, wherever located and whether owned now or acquired or arising in the
future: (i) each Collateral Account; (ii) any and all money, credit balances,
certificated and uncertificated securities, security entitlements, commodity
contracts, certificates of deposit, instruments, documents, partnership
interests, general intangibles, financial assets and other investment property
now or in the future credited to or carried, held or maintained in any
Collateral Account; (iii) any and all over-the-counter options, futures, foreign
exchange, swap or similar contracts between the Borrower and either UBS
Financial Services Inc. or any of its affiliates; (iv) any and all accounts of
the Borrower at the Bank or any of its affiliates; (v) any and all supporting
obligations and other



     
HB Rev 07/08 HB LOAD SPEDOC UX E HB V102
©2008 UBS Bank USA. All rights reserved.


 



--------------------------------------------------------------------------------



 



                      (UBS LOGO) [c46830c4683001.gif]       UBS Bank USA

                               Variable Credit Line Account Number: (if
applicable)
 
                   
 
        5V    63316   CP  
 
                               Fixed Credit Line Account Number: (if applicable)
 
                   
 
        5F           
Credit Line Agreement
                            SS# / TIN                                 Internal
Use Only

 



     
rights ancillary or attributable to, or arising in any way in connection with,
any of the foregoing; and (vi) any and all interest, dividends, distributions
and other proceeds of any of the foregoing, including proceeds of proceeds
(collectively, the “Collateral”).
    b)  
The Borrower and if applicable, any Pledgor on the Collateral Account, will take
all actions reasonably requested by the Bank to evidence, maintain and perfect
the Bank’s first priority security interest in, and to enable the Bank to obtain
control over, the Collateral and any additional collateral pledged by the
Pledgors, including but not limited to making, executing, recording and
delivering to the Bank (and authorizes the Bank to file, without the signature
of the Borrower and any Pledgor where permitted by applicable law) financing
statements and amendments thereto, control agreements, notices, assignments,
listings, powers, consents and other documents regarding the Collateral and the
Bank’s security interest in the Collateral in such jurisdiction and in a form as
the Bank reasonably may require. Each Loan Party irrevocably authorizes and
appoints each of the Bank and UBS Financial Services Inc., as collateral agent,
to act as their agent and attorney-in-fact to file any documents or to execute
any documents in their name, with or without designation of authority. Each Loan
Party acknowledges that it will be obligated in respect of the documentation as
if it had executed the documentation itself.
    c)  
The Borrower (and, if applicable, any other Pledgor on the Collateral Account)
agrees to maintain in a Collateral Account, at all times, Collateral having an
aggregate lending value as specified by the Bank from time to time.
    d)  
The Bank’s sole duty for the custody, safe keeping and physical preservation of
any Collateral in its possession will be to deal with the Collateral in the same
manner as the Bank deals with similar property for its own account. The Borrower
(and, if applicable, any other Pledgor on the Collateral Account) agrees that
the Bank will have no responsibility to act on any notice of corporate actions
or events provided to holders of securities or other investment property
included in the Collateral. The Borrower (and, if applicable, any other Pledgor
on the Collateral Account) agrees to (i) notify the Bank promptly upon receipt
of any communication to holders of the investment property disclosing or
proposing any stock split, stock dividend, extraordinary cash dividend, spin-off
or other corporate action or event as a result of which the Borrower or Pledgor
would receive securities, cash (other than ordinary cash dividends) or other
assets in respect of the investment property, and (ii) immediately upon receipt
by the Borrower or Pledgor of any of these assets, cause them to be credited to
a Collateral Account or deliver them to or as directed by the Bank as additional
Collateral.
    e)  
The Borrower (and, if applicable, any other Pledgor on the Collateral Account)
agrees that all principal, interest, dividends, distributions, premiums or other
income and other payments received by the Bank or credited to the Collateral
Account in respect of any Collateral may be held by the Bank as additional
Collateral or applied by the Bank to the Credit Line Obligations. The Bank may
create a security interest in any of the Collateral and may, at any time and at
its option, transfer any securities or other investment property constituting
Collateral to a securities account maintained in its name or cause any
Collateral Account to be redesignated or renamed in the name of the Bank.
    f)  
The Borrower (and, if applicable, any other Pledgor on the Collateral Account)
agrees that if a Collateral Account has margin features, the margin features
will be removed by UBS Financial Services Inc. or UBS International Inc., as
applicable, so long as there is no outstanding margin debit in the Collateral
Account.
    g)  
If the Collateral Account permits cash withdrawals in the form of check writing,
access card charges, bill payment and/ or electronic funds transfer services
(for example, Resource

     
Management Account®, Business Services Account BSA®, certain Basic Investment
Accounts and certain accounts enrolled in UBS Financial Services Inc. Investment
Consulting Services programs), the Borrower (and, if applicable, any other
Pledgor on the Collateral Account) agrees that the “Withdrawal Limit” for the
Collateral Account, as described in the documentation governing the account will
be reduced on an ongoing basis so that the aggregate lending value of the
Collateral remaining in the Collateral Account following the withdrawal may not
be less than the amount required pursuant to Section 8(c).
    h)  
In addition to the Bank’s security interest, the Borrower (and, if applicable,
any other Pledgor on the Collateral Account) agrees that the Bank will at all
times have a right to set off any or all of the Credit Line Obligations at or
after the time at which they become due, whether upon demand, at a stated
maturity date, by acceleration or otherwise, against all securities, cash,
deposits or other property in the possession of or at any time in any account
maintained with the Bank or any of its affiliates by or for the benefit of the
Borrower, whether carried individually or jointly with others. This right is in
addition to, and not in limitation of, any right the Bank may have at law or
otherwise.
    i)  
The Bank reserves the right to disapprove any Collateral and to require the
Borrower at any time to deposit into the Borrower’s Collateral Account
additional Collateral in the amount as the Bank requests or to substitute new or
additional Collateral for any Collateral that has previously been deposited in
the Collateral Account.

  9)   Control

     
For the purpose of giving the Bank control over each Collateral Account and in
order to perfect the Bank’s security interests in the Collateral, the Borrower
and each Pledgor on the applicable Collateral Account consents to compliance by
UBS Financial Services Inc., UBS-I or any other securities intermediary (in any
case, the “Securities Intermediary”) maintaining a Collateral Account with
entitlement orders and instructions from the Bank (or from any assignee or
successor of the Bank) regarding the Collateral Account and any financial assets
or other property held therein without the further consent of the Borrower or
any other Pledgor on the applicable Collateral Account. Without limiting the
foregoing, the Borrower and each Pledgor on the Collateral Account acknowledges,
consents and agrees that, pursuant to a control agreement entered into between
the Bank and the Securities Intermediary:

  a)   The Securities Intermediary will comply with entitlement orders    
originated by the Bank regarding any Collateral Account without further consent
from the Borrower or any Pledgor. The Securities Intermediary will treat all
assets credited to a Collateral Account, including money and credit balances, as
financial assets for purposes of Article 8 of the Uniform Commercial Code.
    b)  
In order to enable the Borrower and any Pledgor on the applicable Collateral
Account to trade financial assets that are from time to time credited to a
Collateral Account, the Securities Intermediary may comply with entitlement
orders originated by the Borrower or any Pledgor on the applicable Collateral
Account (or if so agreed by the Bank, by an investment adviser designated by the
Borrower or any Pledgor on the applicable Collateral Account and acceptable to
the Bank and the Securities Intermediary) regarding the Collateral Account, but
only until the time that the Bank notifies the Securities Intermediary, that the
Bank is asserting exclusive control over the Collateral Account. After the
Securities Intermediary has received a notice of exclusive control and has had a
reasonable opportunity to comply, it will no longer comply with entitlement
orders originated by the Borrower or any Pledgor (or by any investment adviser
designated by the Borrower or any Pledgor)



     
HB Rev 07/08 HB LOAD SPEDOC UX E HB V102
©2008 UBS Bank USA. All rights reserved.


 



--------------------------------------------------------------------------------



 



                      (UBS LOGO) [c46830c4683001.gif]       UBS Bank USA

                               Variable Credit Line Account Number: (if
applicable)
 
                   
 
         5V     63316    CP  
 
                               Fixed Credit Line Account Number: (if applicable)
 
                   
 
         5F           
Credit Line Agreement
                            SS# / TIN                                 Internal
Use Only

 



     
concerning the Collateral Account. Notwithstanding the foregoing, however, and
irrespective of whether it has received any notice of exclusive control, the
Securities Intermediary will not comply with any entitlement order originated by
the Borrower or any Pledgor (or by any investment adviser designated by the
Borrower or any Pledgor) to withdraw any financial assets from a Collateral
Account or to pay any money, free credit balance or other amount owing on a
Collateral Account (other than cash withdrawals and payments not exceeding the
“Withdrawal Limit” as contemplated in Section 8 (g)) without the prior consent
of the Bank.

  10)   Remedies

  a)   If any of the following events (each, an “Event”) occurs:

  (i)  
the Borrower fails to pay any amount due under this Agreement;
    (ii)  
the Borrower and/or any other relevant Loan Party fails to maintain sufficient
Collateral in a Collateral Account as required by the Bank or any Guarantor
fails to maintain collateral as required by the Bank under its Guaranty
Agreement;
    (iii)  
the Borrower or any other Loan Party breaches or fails to perform any other
covenant, agreement, term or condition that is applicable to it under this
Agreement or any related agreement, or any representation or other statement of
the Borrower (or any Loan Party) in this Agreement or in any related agreement
is incorrect in any material respect when made or deemed made;
    (iv)  
the Borrower or any other Loan Party dies or is declared (by appropriate
authority) incompetent or of unsound mind or is indicted or convicted of any
crime or, if not an individual, ceases to exist;
    (v)  
any voluntary or involuntary proceeding for bankruptcy, reorganization,
dissolution or liquidation or similar action is commenced by or against the
Borrower or any other Loan Party, or a trustee in bankruptcy, receiver,
conservator or rehabilitator is appointed, or an assignment for the benefit of
creditors is made, with respect to the Borrower or any other Loan Party or its
property;
    (vi)  
the Borrower or any Loan Party is insolvent, unable to pay its debts as they
fall due, stops, suspends or threatens to stop or suspend payment of all or a
material part of its debts, begins negotiations or takes any proceeding or other
step with a view to readjustment, rescheduling or deferral of all or any part of
its indebtedness, which it would or might otherwise be unable to pay when due,
or proposes or makes a general assignment or an arrangement or composition with
or for the benefit of its creditors;
    (vii)  
a Collateral Account (or any account in which collateral provided by a Loan
Party is maintained) or any portion thereof is terminated, attached or subjected
to a levy;
    (viii)  
the Borrower or any Loan Party fails to provide promptly all financial and other
information as the Bank may request from time to time;
    (ix)  
any indebtedness of the Borrower or any other Loan Party in respect of borrowed
money (including indebtedness guarantied by the Borrower or any other Loan
Party) or in respect of any swap, forward, cap, floor, collar, option or other
derivative transaction, repurchase or similar transaction or any combination of
these transactions is not paid when due, or any event or condition causes the
indebtedness to become, or

     
permits the holder to declare the indebtedness to be, due and payable prior to
its stated maturity;
    (x)  
final judgment for the payment of money is rendered against Borrower (or any
Loan Party) and, within thirty days from the entry of judgment, has not been
discharged or stayed pending appeal or has not been discharged within thirty
days from the entry of a final order of affirmance on appeal;
    (xi)  
any legal proceeding is instituted or any other event occurs or condition exists
that in the Bank’s judgment calls into question (A) the validity or binding
effect of this Agreement or any related agreement or any of the Borrower’s (or
any other Loan Party’s) obligations under this Agreement or under any related
agreement or (B) the ability of the Borrower (or any Loan Party) to perform its
obligations under this Agreement, or under any related agreement; or
    (xii)  
the Bank otherwise deems itself or its security interest in the Collateral
insecure or the Bank believes in good faith that the prospect of payment or
other performance by any Loan Party is impaired.

     
then, the Credit Line Obligations will become immediately due and payable
(without demand) and the Bank may, in its sole and absolute discretion,
liquidate, withdraw or sell all or any part of the Collateral and apply the
same, as well as the proceeds of any liquidation or sale, to any amounts owed to
the Bank, including any applicable Breakage Costs and Breakage Fee. The Bank
will not be liable to any Loan Party in any way for any adverse consequences
(for tax effect or otherwise) resulting from the liquidation of appreciated
Collateral. Without limiting the generality of the foregoing, the sale may be
made in the Bank’s sole and absolute discretion by public sale on any exchange
or market where business is then usually transacted or by private sale, and the
Bank may be the purchaser at any public or private sale. Any Collateral that may
decline speedily in value or that customarily is sold on a recognized exchange
or market may be sold without providing any Loan Party with prior notice of the
sale. Each Loan Party agrees that, for all other Collateral, two calendar days
notice to the Loan Party, sent to its last address shown in the Bank’s account
records, will be deemed reasonable notice of the time and place of any public
sale or time after which any private sale or other disposition of the Collateral
may occur. Any amounts due and not paid on any Advance following an Event will
bear interest from the day following the Event until fully paid at a rate per
annum equal to the interest rate applicable to the Advance immediately prior to
the Event plus 2.00%. In addition to the Bank’s rights under this Agreement, the
Bank will have the right to exercise any one or more of the rights and remedies
of a secured creditor under the Utah Uniform Commercial Code, as then in effect,
or under any other applicable law.
    b)  
Nothing contained in this Section 10 will limit the right of the Bank to demand
full or partial payment of the Credit Line Obligations, in its sole and absolute
discretion and without cause, at any time, whether or not an Event has occurred
and is continuing.
    c)  
All rights and remedies of the Bank under this Agreement are cumulative and are
in addition to all other rights and remedies that the Bank may have at law or
equity or under any other contract or other writing for the enforcement of the
security interest herein or the collection of any amount due under this
Agreement.
    d)  
Any non-exercise of rights, remedies and powers by the Bank under this Agreement
and the other documents delivered in connection with this Agreement shall not be
construed as a waiver of any rights, remedies and powers. The Bank fully
reserves its rights to invoke



     
HB Rev 07/08 HB LOAD SPEDOC UX E HB V102
©2008 UBS Bank USA. All rights reserved.


 



--------------------------------------------------------------------------------



 



                      (UBS LOGO) [c46830c4683001.gif]       UBS Bank USA

                               Variable Credit Line Account Number: (if
applicable)
 
                   
 
         5V     63316    CP  
 
                               Fixed Credit Line Account Number: (if applicable)
 
                   
 
         5F           
Credit Line Agreement
                            SS# / TIN                                   Internal
Use Only

 



      any of its rights, remedies and powers at any time it may deem
appropriate.

  11)  
Representations, Warranties and Covenants by the Loan Parties

     
Each Borrower and each other Loan Party (if applicable) makes the following
representations, warranties and covenants (and each Borrower will be deemed to
have repeated each representation and warranty each time a Borrower requests an
Advance) to the Bank:
    a)  
Except for the Bank’s rights under this Agreement and the rights of the
Securities Intermediary under any account agreement, the Borrower and each
relevant Pledgor owns the Collateral, free of any interest, lien or security
interest in favor of any third party and free of any impediment to transfer;
    b)  
Each Loan Party: (i) if a natural Person, is of the age of majority; (ii) is
authorized to execute and deliver this Agreement and to perform its obligations
under this Agreement and any related agreement; (iii) is not an employee benefit
plan, as that term is defined by the Employee Retirement Income Security Act of
1974, or an Individual Retirement Credit Line Account (and none of the
Collateral is an asset of a plan or account); and (iv) unless the Loan Party
advises the Bank to the contrary, in writing, and provides the Bank with a
letter of approval, where required, from its employer, is not an employee or
member of any exchange or of any corporation or firm engaged in the business of
dealing, either as a broker or as principal, in securities, bills of exchange,
acceptances or other forms of commercial paper;
    c)  
Neither the Borrower nor any Pledgor on the Collateral Account has pledged or
will pledge the Collateral or grant a security interest in the Collateral to any
party other than the Bank or the Securities Intermediary, or has permitted or
will permit the Collateral to become subject to any liens or encumbrances (other
than those of the Bank and the Securities Intermediary), during the term of this
Agreement;
    d)  
No Loan Party is in default under any material contract, judgment, decree or
order to which it is a party or by which it or its properties may be bound;
    e)  
Each Loan Party has duly filed all tax and information returns required to be
filed and has paid all taxes, fees, assessments and other governmental charges
or levies that have become due and payable, except to the extent such taxes or
other charges are being contested in good faith and are adequately reserved
against in accordance with GAAP.
    f)  
The Borrower and each relevant Pledgor (i) is and at all times will continue to
be the legal and beneficial owner of all assets held in or credited to any
Collateral Account or otherwise included in the Collateral, and (ii) does not
hold any assets held in or credited to any Collateral Account or otherwise
included in the Collateral in trust or subject to any contractual or other
restrictions on use that would prevent the use of such assets to (a) repay the
Bank or (b) be pledged as Collateral in favor of the Bank.
        The provisions of this Section 11 will survive the termination of this
Agreement or any related agreement and the repayment of the Credit Line
Obligations.

  12)  
Indemnification; Limitation on Liability of the Bank and the Securities
Intermediary
       
Borrower agrees to indemnify and hold harmless the Bank and the Securities
Intermediary, their affiliates and their respective directors, officers, agents
and employees against any and all claims, causes of action, liabilities,
lawsuits, demands and damages, for example, any and

     
all court costs and reasonable attorneys fees, in any way relating to or arising
out of or in connection with this Agreement, except to the extent caused by the
Bank’s or Securities Intermediary’s breach of its obligations under this
Agreement. Neither the Bank nor the Securities Intermediary will be liable to
any party for any consequential damages arising out of any act or omission by
either of them with respect to this Agreement or any Advance or Collateral
Account. The provisions of this Section 12 will survive the termination of this
Agreement or any related agreement and the repayment of the Credit Line
Obligations.

  13)  
Acceptance of Application and Agreement; Applicable Law

     
THIS APPLICATION AND AGREEMENT WILL BE RECEIVED AND ACCEPTED BY BANK IN THE
STATE OF UTAH, OR IF THIS APPLICATION AND AGREEMENT IS DELIVERED TO BANK’S
AGENT, UBS FINANCIAL SERVICES INC., IT WILL BE RECEIVED AND ACCEPTED WHEN
RECEIVED BY UBS FINANCIAL SERVICES INC.’S UNDERWRITING DEPARTMENT. DELIVERY OF
THE APPLICATION AND AGREEMENT TO THE BORROWER’S FINANCIAL ADVISOR AT UBS
FINANCIAL SERVICES INC. WILL NOT BE CONSIDERED RECEIPT OR ACCEPTANCE BY BANK.
ALL DECISIONS MADE BY BANK REGARDING THE CREDIT LINE WILL BE MADE IN UTAH.
       
THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF UTAH APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
IN THE STATE OF UTAH AND, IN CONNECTION WITH THE CHOICE OF LAW GOVERNING
INTEREST, THE FEDERAL LAWS OF THE UNITED STATES, EXCEPT THAT WITH RESPECT TO THE
COLLATERAL ACCOUNT AND THE BANK’S SECURITY INTEREST THEREIN, THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, INCLUDING, WITHOUT LIMITATION, THE NEW YORK UNIFORM COMMERCIAL CODE,
AND FOR PURPOSES OF THIS AGREEMENT, THE COLLATERAL ACCOUNT AND THE BANK’S
SECURITY INTEREST THEREIN, THE JURISDICTION OF UBS FINANCIAL SERVICES INC. AND
UBS-I SHALL BE DEEMED TO BE THE STATE OF NEW YORK.

  14)   Assignment

     
This Agreement may not be assigned by the Borrower without the prior written
consent of the Bank. This Agreement will be binding upon and inure to the
benefit of the heirs, successors and permitted assigns of the Borrower. The Bank
may assign this Agreement, and this Agreement will inure to the benefit of the
Bank’s successors and assigns.

  15)   Amendment

     
This Agreement may be amended only by the Bank, including, but not limited to,
(i) the addition or deletion of any provision of this Agreement and (ii) the
amendment of the (x) “Spread Over LIBOR/UBS Bank USA Fixed Funding Rate” in
Schedule I or (y) “Spread Over Prime” in Schedule II to this Agreement, at any
time by sending written notice, signed by an authorized officer of the Bank, of
an amendment to the Borrower. The amendment shall be effective as of the date
established by the Bank. This Agreement may not be amended orally. The Borrower
or the Bank may waive compliance with any provision of this Agreement, but any
waiver must be in writing and will not be deemed to be a waiver of any other
provision of this Agreement. The provisions of this Agreement constitute the
entire agreement between the Bank and the Borrower with respect to the subject
matter hereof and supersede all prior or contemporaneous agreements, proposals,
understandings and representations, written or oral, between the parties with
respect to the subject matter hereof.

  16)   Severability

     
If any provision of this Agreement is held to be invalid, illegal, void or
unenforceable, by reason of any law, rule, administrative order or judicial



     
HB Rev 07/08 HB LOAD SPEDOC UX E HB V102
©2008 UBS Bank USA. All rights reserved.


 



--------------------------------------------------------------------------------



 



                      (UBS LOGO) [c46830c4683001.gif]       UBS Bank USA

                               Variable Credit Line Account Number: (if
applicable)
 
                   
 
         5V     63316    CP  
 
                               Fixed Credit Line Account Number: (if applicable)
 
                   
 
         5F           
Credit Line Agreement
                            SS# / TIN                                   Internal
Use Only

 



   
or arbitral decision, the determination will not affect the validity of the
remaining provisions of this Agreement.
    17)  
Choice of Forum; Waiver of Jury Trial

  a)  
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY JUDGMENT ENTERED BY ANY
COURT REGARDING THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT WILL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE THIRD JUDICIAL
DISTRICT COURT FOR THE STATE OF UTAH OR IN THE UNITED STATES DISTRICT COURT FOR
THE STATE OF UTAH. EACH OF THE LOAN PARTIES IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE THIRD JUDICIAL DISTRICT COURT FOR THE STATE OF
UTAH AND OF THE UNITED STATES DISTRICT COURT FOR THE STATE OF UTAH FOR THE
PURPOSE OF ANY SUCH ACTION OR PROCEEDING AS SET FORTH ABOVE AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH
ACTION OR PROCEEDING. EACH OF THE LOAN PARTIES IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE NOW OR IN THE
FUTURE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
    b)  
EACH OF THE LOAN PARTIES (FOR ITSELF, ANYONE CLAIMING THROUGH IT OR IN ITS NAME,
AND ON BEHALF OF ITS EQUITY HOLDERS) IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY REGARDING ANY CLAIM BASED UPON OR ARISING OUT OF THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
    c)  
Any arbitration proceeding between the Borrower (or any other Loan Party) and
the Securities Intermediary, regardless of whether or not based on circumstances
related to any court proceedings between the Bank and the Borrower (or the other
Loan Party), will not provide a basis for any stay of the court proceedings.
    d)  
Nothing in this Section 17 will be deemed to alter any agreement to arbitrate
any controversies which may arise between the Borrower (or any other Loan Party)
and UBS Financial Services Inc. or its predecessors, and any claims between the
Borrower or the Loan Party, as applicable, and UBS Financial Services Inc. or
its employees (whether or not they have acted as agents of the Bank) will be
arbitrated as provided in any agreement between the Borrower or the Loan Party,
as applicable, and UBS Financial Services Inc.

  18)   State Specific Provisions and Disclosures

  a)   For residents of Ohio:      
The Ohio laws against discrimination require that all creditors make credit
equally available to all creditworthy customers, and that credit reporting
agencies maintain separate credit histories on each individual upon request. The
Ohio civil rights commission administers compliance with this law.
    b)   For residents of Oregon:      
NOTICE TO BORROWER: DO NOT SIGN THIS AGREEMENT BEFORE YOU READ IT. THIS
AGREEMENT PROVIDES FOR THE PAYMENT OF A PENALTY IF YOU WISH TO REPAY A FIXED
RATE ADVANCE PRIOR TO THE DATE PROVIDED FOR REPAYMENT IN THE AGREEMENT.

  c)   For residents of Vermont:      
NOTICE TO BORROWER: THE ADVANCES MADE UNDER THIS AGREEMENT ARE DEMAND LOANS AND
SO MAY BE COLLECTED BY THE LENDER AT ANY TIME. A NEW LOAN MUTUALLY AGREED UPON
AND SUBSEQUENTLY ISSUED MAY CARRY A HIGHER OR LOWER RATE OF INTEREST.
       
NOTICE TO JOINT BORROWER: YOUR SIGNATURE ON THE AGREEMENT MEANS THAT YOU ARE
EQUALLY LIABLE FOR REPAYMENT OF THIS LOAN. IF THE BORROWER DOES NOT PAY, THE
LENDER HAS A LEGAL RIGHT TO COLLECT FROM YOU.
    d)   For residents of California:

  (i)  
Any person, whether married, unmarried, or separated, may apply for separate
credit.
    (ii)  
As required by law, you are notified that a negative credit report reflecting on
your credit record may be submitted to a credit reporting agency if you fail to
fulfill the terms of your credit obligations.
    (iii)  
The Borrower will notify the Bank, within a reasonable time, of any change in
the Borrower’s name, address, or employment.
    (iv)  
The Borrower will not attempt to obtain any Advance if the Borrower knows that
the Borrower’s credit privileges under the Credit Line have been terminated or
suspended.
    (v)  
The Borrower will notify the Bank by telephone, telegraph, letter, or any other
reasonable means that an unauthorized use of the Credit Line has occurred or may
occur as the result of the loss or theft of a credit card or other instrument
identifying the Credit Line, within a reasonable time after the Borrower’s
discovery of the loss or theft, and will reasonably assist the Bank in
determining the facts and circumstances relating to any unauthorized use of the
Credit Line.

  19)   Account Agreement

     
Each Loan Party acknowledges and agrees that this Agreement supplements their
account agreement(s) with the Securities Intermediary relating to the Collateral
Account and, if applicable, any related account management agreement(s) between
the Loan Party and the Securities Intermediary. In the event of a conflict
between the terms of this Agreement and any other agreement between the Loan
Party and the Securities Intermediary, the terms of this Agreement will prevail.

  20)   Notices

     
Unless otherwise required by law, all notices to a Loan Party may be oral or in
writing, in the Bank’s discretion, and if in writing, delivered or mailed by the
United States mail, or by overnight carrier or by telecopy to the address of the
Loan Party shown on the records of the Bank. Each Loan Party agrees to send
notices to the Bank, in writing, at such address as provided by the Bank from
time to time.



     
HB Rev 07/08 HB LOAD SPEDOC UX E HB V102
©2008 UBS Bank USA. All rights reserved.


 



--------------------------------------------------------------------------------



 



                      (UBS LOGO) [c46830c4683001.gif]       UBS Bank USA

                               Variable Credit Line Account Number: (if
applicable)
 
                   
 
         5V     63316    CP  
 
                               Fixed Credit Line Account Number: (if applicable)
 
                   
 
         5F           
Credit Line Agreement
                            SS# / TIN                                   Internal
Use Only

 
 

     
Schedule 1 to UBS Bank USA Credit Line Agreement
   
Schedule of Percentage Spreads Over LIBOR or the UBS Bank USA Fixed
   
Funding Rate, as applicable
   
Aggregate Approved Amount
  Spread Over LIBOR/UBS Bank
 
  USA Fixed Funding Rate  
$250,000 to $499,999
  2.750%
$500,000 to $999,999
  1.750%
$1,000,000 to $4,999,999
  1.500%
$5,000,000 and over
  1.250%

 

     
Schedule II to UBS Bank USA Credit Line Agreement
   
Schedule of Percentage Spreads Over Prime
   
Outstanding Amount under Credit Line
  Spread Over Prime  
$0 to $24,999
  3.125%
$25,000 to $49,999
  2.625%
$50,000 to $74,999
  2.125%
$75,000 to $99,999
  1.625%
$100,000 to $249,999
  1.375%

 

   
NOTICE TO CO-SIGNER (Traduccion en Ingles Se Requiere Por La Ley)
     
You are being asked to guarantee this debt. Think carefully before you do. If
the borrower doesn’t pay the debt, you will have to. Be sure you can afford to
pay if you have to, and that you want to accept this responsibility.
     
You may have to pay to the full amount of the debt if the borrower does not pay.
You may also have to pay late fees or collection costs, which increase this
amount.
     
The creditor can collect this debt from you without first trying to collect from
the borrower. The creditor can use the same collection methods against you that
can be used against the borrower, such as suing you, garnishing your wages, etc.
If this debt is ever in default, that fact may become a part of your credit
record.
     
This notice is not the contract that makes you liable for the debt.
     
AVISO PARA EL FIADOR (Spanish Translation Required By Law)
     
Se le esta pidiendo que garantice esta deuda. Pienselo con cuidado antes de
ponerse de acuerdo. Si la persona que ha pedido este prestamo no paga la deuda,
usted tendra que pagarla. Este seguro de que usted podra pagar si sea obligado a
pagarla y de que usted desea aceptar la responsabilidad.
     
Si la persona que ha pedido el prestamo no paga la deuda, es posible que usted
tenga que pagar la suma total de la deuda, mas los cargos por tardarse en el
pago o el costo de cobranza, lo cual aumenta el total de esta suma.
     
El acreedor (financiero) puede cobrarle a usted sin, primeramente, tratar de
cobrarle al deudor. Los mismos metodos de cobranza que pueden usarse contra el
deudor, podran usarse contra usted, tales como presentar una demanda en corte,
quitar parte de su sueldo, etc. Si alguna vez no se cumpla con la obligacion de
pagar esta deuda, se puede incluir esa informacion en la historia de credito de
usted.
     
Este aviso no es el contrato mismo en que se le echa a usted la responsabilidad
de la deuda.

     
HB Rev 07/08 HB LOAD SPEDOC UX E HB V102
©2008 UBS Bank USA. All rights reserved.


 



--------------------------------------------------------------------------------



 



Credit Line Account:
5V63316
Collateral Account:
CP75473
ADDENDUM TO CREDIT LINE ACCOUNT APPLICATION AND AGREEMENT
          This Addendum (this “Addendum”) is attached to, incorporated by
reference into and is fully a part of the Credit Line Account Application and
Agreement between UBS Bank USA (the “Bank”) and the borrower named in the
signature area below (the “Borrower”), dated as of the date hereof (as amended
or otherwise modified from time to time, the “Agreement”). This Addendum and the
Agreement shall not become effective and binding upon the Bank until this
Addendum has been executed by the Borrower and accepted by the Bank at its home
office. Any conflict between the terms of the Agreement and this Addendum shall
be resolved in accordance with the terms of this Addendum. Defined terms used
herein to have the respective meanings set forth in the Agreement unless
otherwise defined in this Addendum.

A.   The Bank and the Borrower acknowledge and agree that:

1 . The Agreement is amended by adding the following as Section 3 e):
“The Borrower acknowledges that the Bank will not make an Advance against the
Collateral in amounts equal to the fair market or par value of the Collateral
unless the Borrower arranges for another person or entity to provide additional
collateral or assurances on terms and conditions satisfactory to the Bank. In
requesting an Approved Amount equal to the par value of the Collateral, the
Borrower has arranged for UBS Financial Services Inc. to provide, directly or
through a third party, the pledge of additional collateral and/or assurances to
the Bank so that the Bank will consider making Advances from time to time in
accordance with the terms of this Agreement and in amounts equal to, in the
aggregate, the par value of the Collateral at the date of an Advance. In
addition, the Borrower, the Bank and UBS Financial Services Inc. acknowledge and
agree that if (a) the Bank is repaid all of the Credit Line Obligations due to
the Bank under the Agreement and this Addendum and (b) as part of such
repayment, the Bank realizes on the additional collateral and/or assurances
pledged or otherwise provided by UBS Financial Services and/or any such third
party to the Bank, then the Agreement shall not terminate and the Bank shall
automatically assign to UBS Financial Services Inc. and any such third party,
and UBS Financial Services Inc. and any such third party shall automatically
assume and be subrogated to, all of the Bank’s rights, claims and interest in
and under the Agreement and this Addendum, including without limitation, the
security interest in the Collateral granted the Bank under the Agreement and
this Addendum (further including, without limitation, interest, dividends,
distributions, premiums, other income and payments received in respect of any
Collateral) to the extent of the amount that the Bank has realized on all or any
part of the additional collateral and/or assurances pledged or otherwise
provided by UBS Financial Services and/or any such third party to the Bank in
order to effect the repayment of the Credit Line Obligations due to the Bank
under the Agreement. Upon such automatic assignment and subrogation, UBS
Financial Services Inc. and any such third party shall be entitled to directly
exercise any and all rights and remedies afforded the Bank under the Agreement,
this Addendum and any and all other documents and agreements entered into in
connection with the Agreement and/or this Addendum.”
2. Section 4 c) of the Agreement is deleted in its entirety and replaced with
the following:
“Each Variable Rate Advance under a Prime Credit Line will bear interest at a
variable rate equal to LIBOR, adjusted daily, plus the percentage rate that
(unless otherwise specified by the Bank in writing) is shown on Schedule I below
for the Approved Amount of the Credit Line. For Prime Credit Lines, the rate of
interest payable on Variable Rate Advances is subject to change without notice
in accordance with fluctuations in

 



--------------------------------------------------------------------------------



 



LIBOR. On each day that LIBOR changes (or that is otherwise specified by the
Bank in writing), the interest rate on all Variable Rated Advances will change
accordingly.”
3. The Agreement is amended by adding the following as Section 5 g):
“Borrower will make additional payments (“Additional Payments”) as follows:

  •   The proceeds of any liquidation, redemption, sale or other disposition of
all or part of the auction rate securities in the Collateral Account (the
“Pledged ARS”) will be automatically transferred to Bank as payments. The amount
of these payments will be determined by the proceeds received in the Collateral
Account, and may be as much as the total Credit Line Obligations.     •   All
other interest, dividends, distributions, premiums, other income and payments
that are received in the Collateral Account in respect of any Collateral will be
automatically transferred to Bank as payments. These are referred to as “ARS
Payments.” The amount of each ARS Payment will vary, based on the proceeds
received in the Collateral Account. Bank estimates that the ARS Payments will
range from zero to fifteen ($15.00) dollars per month per $1,000 in par value of
Pledged ARS. Bank will notify Borrower at least ten (10) days in advance of any
ARS Payment that falls outside of this range. If Borrower would prefer to have
advance notice of each payment to be made to Advances, Borrower may cancel ARS
Payments as described below.     •   Borrower agrees that any cash, check or
other deposit (other than a deposit of securities) made to the Collateral
Account is an individual authorization to have such amount transferred to Bank
as a payment. The amount of each payment is the amount of the deposit.

Each Additional Payment will be applied, as of the date received by Bank, in the
manner set forth in the last sentence of Section 5 d). Borrower acknowledges
that neither Bank nor UBS Financial Services Inc. sets or arranges for any
schedule of Additional Payments. Instead, Additional Payments will be
transferred automatically from the Collateral Account whenever amounts are
received in the Collateral Account, generally on the second Business Day after
receipt.
Borrower may elect to stop ARS Payments at any time, and this election will
cancel all ARS Payments that would occur three (3) Business Days or more after
Bank receives such notice. If Borrower stops ARS Payments, Borrower will
continue to be obligated to pay principal, interest, and other amounts pursuant
to the Agreement. If Borrower elects to cancel ARS Payments, all other
Additional Payments will be cancelled. Cancelling ARS Payments and Additional
Payments may result in higher interest charges by Bank because amounts received
in the Collateral Account will not be automatically transferred and credited.
Any amounts received in the Collateral Account will remain in the Collateral
Account unless Bank permits you to withdraw all or part of such amounts. Your
notice to cancel must be sent to: Attention: Head of Credit Risk Monitoring, UBS
Bank USA, 299 South Main Street, Suite 2275, Salt Lake City, Utah 84111, or call
(801) 741-0331.
Important Disclosure About Required Payments. If Additional Payments are
sufficient to pay all accrued interest on Advances on or before a due date, then
Borrower need not make an additional interest payment. Excess Additional
Payments will be applied against principal. However, if Additional Payments are
not sufficient to pay all accrued interest on Advances on or before a due date,
then Bank may, in its sole discretion (1) capitalize unpaid interest as an
additional Advance, although Bank generally will capitalize interest only if the
total of all Advances will be under the Credit Line, or (2) require Borrower to
make payment of all accrued and unpaid interest.”
4. The Agreement is amended by adding the following as Section 10 e):
“The Borrower agrees that in the event the Bank determines to liquidate or sell
any Collateral, the Bank shall, to the fullest extent permitted by applicable
law, have the right to do so in any manner, including, without limitation, the
sale of Collateral individually or in a block, for cash or for credit, in a
public or private sale, with or without public notice, through the use of sealed
bids or otherwise, with the aid of any advisor or agent who may be an affiliate
of the Bank or in any other manner as the Bank in its sole discretion shall
choose. The Borrower acknowledges that the price the Bank obtains for Collateral
in the Bank’s chosen method of





--------------------------------------------------------------------------------



 



sale may be lower than might be otherwise obtained in another method of sale,
and the Borrower hereby agrees that any such sale shall not be considered to be
not commercially reasonable solely because of such lower price. The Borrower
understands that there may not be a liquid market for the Collateral and that,
as a result, the price received for the Collateral upon liquidation or sale by
the Bank may be substantially less than the Borrower paid for such Collateral or
than the last market value available for it, if any. The Borrower further agrees
that any sale by the Bank shall not be considered to be not commercially
reasonable solely because there are few (including only one) or no third parties
who submit bids or otherwise offer to buy the Collateral. The Borrower
understands that the Bank’s sale of any of the Collateral may be subject to
various state and federal property and/or securities laws and regulations, and
that compliance with such laws and regulations may result in delays and/or a
lower price being obtained for the Collateral. The Borrower agrees that the Bank
shall have the right to restrict any prospective purchasers to those who, in the
Bank’s sole discretion, the Bank deems to be qualified. The Borrower
acknowledges that the Bank shall have sole authority to determine, without
limitation, the time, place, method of advertisement and manner of sale and that
the Bank may delay or adjourn any such sale in its sole discretion. The Borrower
expressly authorizes the Bank to take any action with respect to the Collateral
as the Bank deems necessary or advisable to facilitate any liquidation or sale,
and the Borrower agrees that the Bank shall not be held liable for taking or
failing to take any such action, regardless if a greater price may have been
obtained for the Collateral if such action was or was not taken, as applicable.
The Borrower hereby waives, to the fullest extent permitted by law, any legal
right of appraisal, notice, valuation, stay, extension, moratorium or redemption
that the Borrower would otherwise have with respect to a sale of the
Collateral.”
5. The Agreement is amended by adding the following as Section 11 f):
“In connection with any Collateral consisting of securities commonly referred to
as “Auction Rate Securities” (which for greater certainly, include, without
limitation, debt securities on which the interest rate payable is periodically
re-set by an auction process and/or equity securities on which any dividend
payable is periodically re-set by an auction process), if at any time any such
Auction Rate Securities may be sold, exchanged, redeemed, transferred or
otherwise conveyed by the Borrower for gross proceeds that are, in the
aggregate, not less than the par value of such securities (a “Par Value
Liquidation”), the Borrower agrees (i) to immediately effect such Par Value
Liquidation and (ii) that the proceeds of any such Par Value Liquidation so
effected shall be immediately and automatically used to pay down any and all
outstanding Credit Line Obligations to the extent of such proceeds. The Borrower
hereby acknowledges and agrees with the Bank and directs UBS Financial Services
Inc. that to the extent permitted by applicable law, this section shall
constitute an irrevocable instruction, direction and standing sell order to UBS
Financial Services Inc. to effect a Par Value Liquidation to the extent it is
possible to do so at any time during the term of this Agreement. The Borrower
further agrees with the Bank and UBS Financial Services Inc. to execute and
deliver to the Bank and/or UBS Financial Services Inc. such further documents
and agreements as may be necessary in the sole and absolute discretion of the
Bank and/or UBS Financial Services Inc. to effect the foregoing irrevocable
instruction, direction and standing sell order.”
6. The Agreement is amended by adding the following as Section 21:
“The Borrower hereby (i) acknowledges and admits its indebtedness and
obligations to the Bank under the Agreement; and (ii) acknowledges, admits and
agrees that it has no and shall assert no defenses, offsets, counterclaims or
claims in respect of its obligations under the Agreement, in each case
notwithstanding any claim or asserted claim that it may have, or purport to
have, against any affiliate of the Bank.”





--------------------------------------------------------------------------------



 



7. Schedules I and II to the Agreement are deleted in their entirety and
replaced with the following Schedule I:
Schedule I to UBS Bank USA Credit Line Agreement
Schedule of Percentage Spreads Over LIBOR

      Aggregate Approved Amount   Spread Over LIBOR   $25,001 and over   1.00%

The Bank reserves the right to change the Spread over LIBOR, in its sole and
absolute discretion and without notice to Borrower, if at any time the
Collateral which consists of securities commonly referred to as “Auction Rate
Securities” may be sold, exchanged, redeemed, transferred or otherwise conveyed
by Borrower for gross proceeds that are, in the aggregate, not less than the par
value of such securities.”
8. The Bank and the Borrower acknowledge and agree that notwithstanding anything
to the contrary in the Agreement, Borrower shall not request and the Bank shall
not make a Fixed Rate Advance.
9. Section 8 f) of the Agreement is deleted in its entirety and replaced with
the following:
“If a Collateral Account has margin features, the margin features will be
removed by UBS Financial Services Inc. or UBS International Inc., as applicable,
so long as there is no outstanding margin debit in the Collateral Account. If a
Collateral Account has Resource Management Account ® or Business Services
Account BSA ® features, such as check writing, cards, bill payment, or
electronic funds transfer services, all such features shall be removed by UBS
Financial Services Inc. or UBS International Inc., as applicable.”

10.  
The Bank and the Borrower acknowledge and agree that notwithstanding anything to
the contrary in the Agreement, the Credit Line shall not have Credit Line
checks.

11. [This item has been intentionally omitted]
12. The Agreement is amended by adding the following as Section 23:
     “The Borrower understands, acknowledges and agrees that the Bank shall have
no obligation to extend any further credit to the Borrower.”





--------------------------------------------------------------------------------



 



B.  
This Addendum may be signed in multiple original counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

          IN WITNESS WHEREOF, each of the parties has signed this Addendum
pursuant to due and proper authority as of the date set forth below.

            Borrower Name:
      By:     LAKES ENTERTAINMENT INC.       Name:   /s/ Timothy Cope     
Title:   President/CFO                UBS BANK USA
      By:   /s/ Lukas Kramer     Name:   Lukas Kramer     Title:   AVP and
Credit Officer             By:   /s/ Clint Newbold     Name:   Clint Newbold    
Title:   AVP and Credit Officer    

Date: October 3, 2008





--------------------------------------------------------------------------------



 



Re: Account Number CP 75473 (the “Account”)
ADDENDUM TO CREDIT LINE AGREEMENT
The attached “Credit Line Agreement” sets forth certain terms related to the
extension of credit by UBS Bank USA (the “Bank”) with respect to certain assets
held through the above-referenced discretionary corporate cash management
Account with UBS Financial Services Inc. (the “Firm”). The party signing this
Addendum as Client where indicated below (the “Client”) understands and agrees
that, notwithstanding anything to the contrary contained in either the Credit
Line Agreement (including, without limitation, Section 19 of the Credit Line
Agreement) or the existing Corporate Cash Management Account Agreement
applicable to the Account (the “Account Agreement”), the terms of the Credit
Line Agreement supplement, but do not replace, the existing Account Agreement as
follows: (i) the terms of the Credit Line Agreement (as amended from time to
time in accordance with its terms) shall govern with respect to any matters,
issues or disputes related directly to, or arising directly from, the extension
of credit and/or the status of Client as borrower and the Bank as lender
pursuant to the Credit Line Agreement (e.g., matters relating to the loan
account(s) established at the Bank pursuant to the Credit Line Agreement, the
terms of any borrowing or extension of credit under the Credit Line Agreement,
and/or the indemnification of the Bank as a lender); and (ii) the terms of the
Account Agreement (as amended from time to time in accordance with its terms)
shall govern with respect to all other matters (e.g., matters relating to the
Account established at the Firm pursuant to the Account Agreement, the Firm’s
trading authority and activities and/or the indemnification of the Firm for the
services it provides under the Account Agreement).
Without limiting the generality of the foregoing, Client further understands and
agrees that:

(A)  
The Account remains a discretionary account, as described in Section 5 of the
Account Agreement, and the Firm will continue to exercise investment discretion
over the assets in the Account as provided in the Account Agreement.
  (B)  
If applicable, Client may continue to receive Financial Advisor Reports with
respect to the Account, as described in Section 9 of the Account Agreement, and
Client’s receipt of such reports remains subject to the provisions of Section 9
of the Account Agreement.
  (C)  
Solely with respect to disputes arising out of the extension of credit and/or
the status of Client as borrower and the Bank as lender pursuant to the Credit
Line Agreement, the choice of law provisions of Section 13 of the Credit Line
Agreement and the dispute resolution provisions of Section 17 of the Credit Line
Agreement shall govern. With respect to any other disputes relating to the
Account, the choice of law provisions of Section 26 of the Account Agreement and
the dispute resolution provisions of Section 27 of the Account Agreement shall
continue to govern.

[Remainder of page intentionally left blank]
[Signature page follows]

 



--------------------------------------------------------------------------------



 



Acknowledged and agreed this 26 day of SEPTEMBER, 2008

         
Client’s Name:
  Lakes Entertainment, Inc.    
 
   
By:
  /s/ Timothy Cope    
 
   
Name:
  Timothy Cope    
 
   
Title:
  PRESIDENT /CFO    

 